McCulloch, C. J. Appellants, who were plaintiffs below, are owners of real property in an improvement district in the city of Fayetteville, organized for the purpose of paving a street designated as North College Avenue, and they instituted this action in the chancery court, attacking the validity of the organization, as well as attacking the correctness of the assessment of benefits of their respective properties. The action was commenced more than thirty days after the city council passed upon the petition of property owners asking for the improvement and appointed the board of commissioners, but it was commenced within thirty days after the city council approved the assessment of benefits. The court sustained a demurrer to the amended complaint on the ground that facts were not stated therein sufficient to constitute a cause of action. We therefore have to deal only with the question of the sufficiency of the complaint, and in doing so we must treat the allegations as true. ■Counsel for appellees insist that the demurrer was properly sustained to that part of the complaint which relates to the attack on the validity of the organization of the district on the ground that the action was not commenced within thirty days, as provided by' statute (Crawford & Moses’ Digest, § 5653), after the city council ascertained that a majority of property owners had signed the petition for the improvement. The answer to that contention is that the statute referred to applies only to a review of the findings of the city council as to a majority of property owners signing the petition — not to jurisdictional defects in the organization of the disT trict. The point of attack of appellants on the validity of the statute is that there had been previously organized and put into operation, under general statutes (Crawford & Moses’ Digest, § 5299 et seq.), a road improvement district for the purpose of improving a road running to and through the city of .Fayetteville and including North College Avenue, that the territory of the district now under review overlaps the territory of said road district, and that the present organization constitutes an encroachment on the road district and causes double taxation on property in the district for the same improvement. According to the allegations of the complaint, a road district, designated as Road Improvement District No. 2 of Washington County, was organized under general statutes in the year 1918, for the purpose of improving (paving with gravel or rock) a road extending through Washington County from the Crawford County line to the Madison County line, through the city of Fayetteville and along North College Avenue; that “all or nearly all of the real estate within the corporate limits of Fayetteville is being taxed for said road district,” and that “said road district is still in progress, but that no work has as yet been done on the North College Avenue part thereof.” It is also alleged in the complaint that said road district organization was validated by special statute enacted by the extraordinary session of the General Assembly in 1920, and approved February 4, 1920. It is charged in one of the paragraphs of the complaint, and it is contended in the argument here, that, ‘ ‘ assuming the validity of the organization of said district, the necessary effect will be to withdraw, for the purpose of making said improvement, the streets and parts of streets constituting the said roadway or improvement through the corporate limits of the city of Fayetteville from the control of the city and to vest said control in the Washington County Court, until said improvement within the corporate limits has been made, and that said improvement through said corporate limits has not, as yet, been made;” and that “the municipality has been divested of all authority over said roadway within the corporate limits, including North College Avenue.” Counsel for appellees bring to our attention a general statute (containing the emergency clause) enacted by the G-eneral Assembly at the recent extraordinary session, and approved October 13, 1923 (after the rendition of the decree in this case), which reads as follows: “Section 1. That no road improvement district within this State shall in any way. affect the validity of any municipal improvement district which is organized for the purpose of paving streets over which any road improvement district may pass. “Section 2. All municipal improvement districts heretofore organized, and which are included in road improvement districts heretofore organized, are hereby declared to be valid.” The question of the validity of this statute and its effect on the present litigation presents itself. "Appellants contend that the statute is only prospective — not retroactive — in its terms and application. We do not agree to that view. The statute is necessarily retroactive if it. can be legally made so, and is by its terms applicable to municipal districts theretofore organized. The fact that the statute was enacted since the rendition of the decree below does not prevent its having effect now. Sudberry v. Graves, 83 Ark. 344. The effect of the statute is to suspend or withdraw the authority of rural road districts in the improvement of streets in municipalities which are the subject of districts organized in municipalities for that purpose, and to validate municipal improvement districts organized to improve streets included in a general road district. We conclude that the statute is valid and is applicable to the present controversy, for its effect is such as could have been imposed before the organization of either district, and it prescribes only such restrictions as could have been declared by law in the first instance. Sudberry v. Graves, supra. There are no allegations in the complaint which show that the application of the statute in suspending the authority of the road district as to improvement of the street in question would result in an impairment of the obligation of a contract, or would result in unjust inequalities in taxation, or in taking property without due process of law. It is true that the complaint contains an allegation that the operation of the municipal district will result in double assessments for the same improvement, but this is merely a statement of a conclusion, and not facts upon which the conclusion is based. It is not shown that there are inequalities which cannot be removed in the assessment or reassessment of benefits in either of the districts as provided by law. Sembler v. Water & Light Imp. Dist., 109 Ark. 90; Van Dyke v. Mack, 139 Ark. 524. The complaint shows on its face that no work has been done by the road district in the improvement of this particular street, and the matter is within legislative control. Van Dyke v. Mack, supra. When a street in a city or town needs improving, a majority of the owners of property to be affected have a right to provide therefor; in the manner authorized in the statute, by the formation of a district, and it is within the power of the lawmakers to withdraw any authority previously conferred on a road-district. All of the constitutional requirements are complied with when the will of the majority of the owners of property in a municipal district is ascertained. The next question presented is whether or not the allegations of the complaint are sufficient to state facts and constitute grounds for reviewing the assessment o'f benefits to the property of appellants. The complaint contains statements as to the respective amounts of assessed benefits to property of appellants in each of the districts, and states in general terms that the assessments are excessive, and that they are “arbitrary, discriminatory, inequitable and unfair,” and are not “according to value of benefits.” There is an allegation that church property and other valuable properties in the district “have been favored.” The complaint also mentions specifically a particular piece of valuable property, stating its market value and also the assessed value of benefits, but there is no allegation that this particular property has been under-assessed. These are mere conclusions, and do not show facts upon which the conclusions are based. The allegations are not sufficient to call for a review of the assessments made by the board of assessors. Moore v. Board of Directors, 98 Ark. 113; McClelland v. Pittman, 139 Ark. 341. A judicial review of assessments, even in a direct proceeding, as in this instance, does not authorize the substitution of the court’s judgment for that of the assessors, unless facts are shown which render the assessments unjust and discriminatory, and these facts must be properly and directly pleaded before a court should enter upon the investigation. Our conclusion therefore is that the demurrer was properly sustained by the court, so the decree dismissing the complaint is affirmed. Hart, J., dissents; Humphreys, J., did not participate.